Filed 11/26/14 P. v. Robinson CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A139131
v.
KEVIN LEE ROBINSON,                                                  (Solano County
                                                                     Super. Ct. No. FCR299323)
         Defendant and Appellant.

                                                INTRODUCTION
         Defendant Kevin Lee Robinson appeals from a trial court order denying his
petition for a writ of error coram nobis seeking to have a 1984 judgment against him
vacated. Robinson now argues that a valid plea was never taken in the 1984 case and,
therefore, this issue could be raised at any time, and it was an abuse of discretion to deny
his petition. We disagree and affirm the judgment.
                        FACTUAL AND PROCEDURAL BACKGROUND
         In December 1983, when he was 16 years old, Robinson was charged with eight
counts of robbery, five of which involved an enhancement for carrying a weapon. A
month later, in January 1984, defendant and his counsel appeared for the preliminary
hearing on the matter. At that time, defense counsel informed the court that “with the
court’s approval, the district attorney has offered to allow Robinson to enter a plea of
guilty to count 1 with use pursuant to Penal Code section 12022(b), to count 2, count 5
and to count 8, and then she in exchange would move to dismiss counts 3, 4, 6 and 7.”




                                                             1
       After questioning her client on his understanding of the terms of the plea, the
rights he was waiving and the consequences of the plea (all of which defendant said he
understood and was willing to waive), defense counsel then asked Robinson to admit the
allegations in each of the four counts to which he was entering a plea.
       She first asked him, “Are you therefore saying that you are guilty and agreeing
that on or about September 29, 1983, you did willfully, unlawfully, and by means of
force or fear take something away from Stephanie Monney at Po’s Mobil Station?”
Robinson responded, “Yes.”
       Counsel then asked him, “Are you also agreeing on or about October 13 you did
willfully, unlawfully, and by means of force and fear take away some property from
Rosemary Wallace at Winchell’s Donuts?” Robinson answered, “Yes.”
       Counsel then asked him if he was “also agreeing that on or about November 2,
1982, that you did willfully, unlawfully, and by means of force or fear take some property
away from Vernette Fine and Madeline Denio at Carousel of Uniforms?” Robinson
answered “Yes.”
       Counsel finally asked defendant if he was “also admitting that on or about
November 5, 1983 that you did willfully and unlawfully and by means of force or fear
take some property away from Karla Baxley at Pluto’s and further that in doing this you
had a knife with you?” Robinson again answered “Yes.”
       When counsel asked him if he had “any questions about what we are doing right
now?”, Robinson said he did not.
       The trial court then said, “The voir dire is complete. The court will accept the
pleas of guilty to counts I, II, V and VIII with the admission of the use of the knife on
Count VIII. All other charges will be dismissed and the matter will be certified to the
Superior Court in and for the County of Solano for pronouncement of judgment and
sentence.”
       The court committed Robinson to the California Youth Authority for six years.
He was released around the end of 1986.



                                              2
       About a decade later, in September 1997, Robinson was found guilty of the
following offenses: two counts of possessing cocaine base for sale, two counts of
possessing marijuana for sale, two counts of possessing heroin for sale, three counts of
being a felon in possession of a firearm, and one count of possessing cocaine base while
in possession of a firearm. The jury found true four arming enhancements and four prior
strikes. Robinson was sentenced to four consecutive 25 years to life terms, as well as an
additional consecutive term of 10 years for the arming enhancements. His total term is
110 years to life in prison.
       On April 4, 2013, 16 years after he was sentenced to this term, and 26 years after
the plea bargain for the four robbery counts and the arming enhancement, Robinson filed
a petition for a writ of error coram nobis in the trial court seeking to withdraw his
1984 plea. He argued that (1) his 1984 guilty plea was not made knowingly or
intelligently because he had a learning disability ; (2) he did not knowingly and
intelligently waive his constitutional rights as to each count; (3) he did not knowingly and
intelligently waive his right to an attorney at trial; (4) he did not enter a guilty plea as to
each count; (5) the trial court did not make an independent determination of the factual
basis for his plea; and (6) counsel was ineffective in his investigation at the pleading and
plea bargaining stages.
       In an order dated May 20, 2013, the trial court denied Robinson’s petition on the
ground that he had failed to establish that he acted diligently in discovering and
presenting the newly discovered facts on which the petition was based. The court based
its denial of the petition on the additional ground that Robinson had failed to avail
himself of other remedies when he had to opportunities to do so.
       This timely appeal followed.
                                         DISCUSSION
       Robinson does not dispute the trial court’s finding that his claims are untimely and
therefore that he failed to make out a prima facie case for granting his petition. Rather,
he argues that no valid plea took place in 1984 and, because this issue is “jurisdictional in
nature, it can be raised at any time.”


                                               3
       Even were we to assume that Robinson can raise this argument at any time, it has
no merit because the plea he entered in the 1984 proceedings complies with section
1018’s requirement that “every plea shall be entered or withdrawn by the defendant
himself or herself in open court.” Here, counsel announced the terms of the plea
agreement offered by the People and went on to ask Robinson whether he understood the
terms of the plea, the rights he was waiving and the consequences of the plea. After
ensuring that Robinson did, in fact, understand these matters, defense counsel led
defendant through the plea agreement. Counsel first asked defendant “are you therefore
saying that you are guilty” and then, with regard to each of the counts to which he was
pleading guilty, asked him to agree to the facts underlying each of the counts. To each of
the questions asked by counsel, Robinson responded affirmatively. The trial court then
specifically accepted defendant’s “pleas of guilty to counts 1, 2, 5 and 8 with the
admission of the use of the knife on count 8.”
       It is well established that the requirements of Penal Code section 1018 are met
when a defendant “voice[s] his concurrence” to a plea defense counsel describes.
(People v. Reeves (1966) 64 Cal. 2d 766, 772; People v. Martin (1964) 230 Cal. App. 2d
62, 63 (section 1018 satisfied when defendant “authorize[s] or adopt[s]” counsel’s
statement of his plea).) Further, “the form of the plea is not of vital importance, provided
the admission of guilt is clear, definite, and unconditional.” (People v. Manriquez (1922)
188 Cal. 602, 605.) Having done so here, Robinson entered a valid plea.
       Robinson, however, argues that although he admitted the facts of each offense, he
did not actually admit he was guilty of the offense itself. 1 Essentially, Robinson invites




       1
        To the extent that defendant also suggests that section Penal Code section 1018
precluded him from adopting counsel’s statement of his plea, he is incorrect. The two
cases on which he relies, In re Brain (1924) 70 Cal. App. 334 and In re Breen (1958)
162 Cal. App. 2d 235, were disapproved in In re Martinez (1959) 52 Cal. 2d 808, 815 “to
the extent that they hold that a judgment must be vacated even if the defendant authorized
or adopted counsel’s statement of his plea.”


                                             4
us to split hairs here, an invitation we decline. Robinson’s admission of guilt was “clear,
definite, and unconditional.”
                                     DISPOSITION
       The judgment is affirmed. 2




       2
         On April 18, 2014, appellant filed a petition for writ of habeas corpus with this
court (A141577). The petition is denied and an order will issue concurrently with this
opinion.


                                             5
                                _________________________
                                Richman, J.


We concur:


_________________________
Kline, P.J.


_________________________
Stewart, J.




                            6